Lumpkin, J.
1. Though hy no means clear and distinct in its allegations, the original declaration, properly construed, set forth a cause of action based upon an account for money laid out and expended for the defendant’s use. This being so, even if the allowance of an amendment seeking to change the action into one upon a promissory note, hut not really accomplishing this end, was erroneous, inasmuch as the plaintiff proved his case as originally laid, and the defendant introduced no evidence whatever, allowing the amendment resulted in no injury to the latter, and is not cause for reversing the judgment below.
2. The trial court committed no error in admitting evidence.

Judgment affirmed.